Exhibit 10.1
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
FOR JAMES P. PANEK
     This Amended and Restated Executive Employment Agreement (the “Agreement”)
is entered into by and between James P. Panek (hereinafter “Executive”) and
VaxGen, Inc. (hereinafter “VaxGen” or the “Company”), effective as of
February 1, 2009 (the “Effective Date”). This Agreement supersedes in its
entirety all prior employment agreements between Executive and VaxGen, whether
signed or unsigned, including the Amendment Number One To Amended And Restated
Executive Employment Agreement Dated March 26, 2008 (the “Prior Agreement”). In
consideration of the mutual promises made herein, VaxGen and Executive agree as
follows:
     1. Employment By The Company; Board Position. VaxGen hereby agrees to
continue to employ Executive in the position of President, and Executive hereby
accepts continued employment with VaxGen in the position of President, upon the
terms and conditions set forth in this Agreement. As of the Effective Date,
Executive will no longer be employed in the position of Chief Executive Officer.
This Agreement will not effect Executive’s position as a Director on the
Company’s Board of Directors (the “Board”).
     2. Work Responsibilities and Work Schedule.
          (a) Title and Responsibilities. Executive shall continue to perform
the functions and responsibilities of President as may be provided for that
position in the Company’s by-laws and articles of incorporation, customarily
associated with that position, and as may be assigned from time to time by the
Board. Executive will continue to report to the Board. Executive’s primary
office location will be the Company’s corporate headquarters.
          (b) Work Schedule. As of the Effective Date, Executive’s new work
schedule shall be 62.5% of full-time (a regular work schedule of at least 25
hours a week). The parties acknowledge that this reduction does not result in a
“separation from service” under Treasury Regulation Section 1.409A-1(h). The
parties anticipate that Executive will be able to perform the duties of
President within the above specified time commitments. However, Executive
understands that because his position is classified as exempt, on occasion he
may be required to work additional hours as required by his job duties and
Executive will not be eligible for additional compensation or overtime.
          (c) Discretion to Modify. Executive’s position, title, job
description, reporting relationship, office location, work schedule, duties and
responsibilities may be modified from time to time in the sole discretion of
VaxGen.
     3. Compensation And Benefits.
          (a) Base Salary. Effective as of the Effective Date, VaxGen will pay
Executive a base salary at the annualized rate of one hundred ninety-five
thousand dollars ($195,000), less standard payroll deductions and withholdings
and payable in accordance with

1.



--------------------------------------------------------------------------------



 



the Company’s regular payroll schedule. Such compensation is subject to review
and potential change annually in the Board’s discretion.
          (b) One-Time Cash Payment. The Company will pay Executive a one-time
cash payment of $193,050, less standard payroll deductions and withholdings (the
“Cash Payment”). This Cash Payment is in consideration for Executive’s agreement
to renegotiate his rights under the Prior Agreement to severance benefits (which
Prior Agreement benefits are exempt from the application of Section 409A of the
Code) in order to reduce the Prior Agreement cash severance payment as reflected
in Section 10(b) of this Agreement. As a condition to Executive’s receipt of the
Cash Payment, Executive must first sign, date, return to the Company, and not
revoke, the Cash Payment Release attached hereto as Exhibit A on or before
February 28, 2009. The Cash Payment will be paid within ten (10) business days
after the Effective Date of the Cash Payment Release (as defined therein).
          (c) Stock Option Grant. This Agreement does not alter or affect any
stock option grants provided to Executive by the Company as of the Effective
Date, except as specifically provided in Section 10(b)(iii) hereof. Executive
acknowledges that there are no commitments on behalf of the Company to grant to
Executive any additional stock options. The Board will consider, on an annual
basis and at the Board’s sole discretion, whether to grant additional stock
options to Executive.
          (d) Benefits. Executive shall be entitled to participate in the
Company’s employee benefit plans which may be in effect from time to time and
provided by the Company to its senior officers generally, including paid
holidays, leaves of absence, health insurance, dental insurance, life insurance,
and other benefits, if any, in accordance with and subject to the eligibility
requirements of such employee benefit plans and other applicable policies and
procedures. Executive’s rights under such employee benefit plans, or the rights
of Executive’s dependents, shall be governed solely by the terms of such plans
and any applicable policies and procedures. As of the Effective Date, Executive
shall accrue Paid Time Off (“PTO”) at a rate equal to 62.5% of the full-time
rate that otherwise would apply if he was working a full-time schedule. The
Company’s employee benefit plans, and policies and procedures related thereto,
are subject to termination, modification or limitation at any time at the
Company’s sole discretion.
          (e) Business Expenses. VaxGen shall reimburse Executive for all
reasonable business expenses, including expenses incurred for travel on VaxGen
business, in accordance with the policies and procedures of VaxGen, as may be
adopted or amended from time to time at VaxGen’s sole discretion. To be eligible
for reimbursement, Executive must submit business expense reimbursement requests
to VaxGen on a monthly basis, which includes supporting documentation (including
receipts) reasonably satisfactory to VaxGen.
          (f) Total Compensation. Executive agrees that the compensation stated
above constitutes the full and exclusive monetary consideration and compensation
for all services provided by Executive to the Company, and for all promises and
obligations under this Agreement.

2.



--------------------------------------------------------------------------------



 



     4. VaxGen Employment Policies. Executive’s employment relationship will be
governed by the general employment policies and practices of the Company, and
Executive agrees to abide by all such written policies, practices and
procedures, as they may from time to time be adopted or modified by VaxGen at
its sole discretion. Executive also agrees to review and abide by the policies
in VaxGen’s Employee Handbook (as they may be modified by the Company from time
to time) and to acknowledge in writing that Executive has read and will abide by
the Employee Handbook.
     5. Protection of Company Information. As a condition of his continued
employment, Executive agrees to sign, contemporaneously with this Agreement, and
to abide by the Employee’s Proprietary Information and Inventions Agreement (the
“Proprietary Information Agreement”), a copy of which is attached hereto as
Exhibit B. The Proprietary Information Agreement shall be deemed effective as of
the commencement of Executive’s employment with the Company.
     6. Indemnity Agreement. This Agreement does not alter or affect the
Indemnity Agreement previously entered into between Executive and the Company, a
copy of which is attached hereto as Exhibit C.
     7. Outside Activities.
          (a) Non-Company Activities. Except for any outside activities
consented to in writing by the Board, which consent will not be unreasonably
withheld, Executive will not during the term of this Agreement undertake or
engage in any other employment, occupation or business enterprise, other than
ones in which Executive is a passive investor. Executive may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of Executive’s duties hereunder.
          (b) No Adverse Interests. During Executive’s employment, Executive
agrees not to acquire, assume or participate in, directly or indirectly, any
position, investment or interest known by Executive to be adverse or
antagonistic to the Company’s interests, business or prospects, financial or
otherwise, except as permitted by Section 7(c).
          (c) Noncompetition. During the term of Executive’s employment by the
Company, except on behalf of the Company, Executive will not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, employee, or in any capacity whatsoever,
engage in, become financially interested in, be employed by or have any business
connection with any person, corporation, firm, partnership or other entity
whatsoever which competes directly with the Company, anywhere throughout the
world, in any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that Executive may own, as a passive investor,
securities of any competing public corporation, so long as Executive’s direct
holdings in any one such corporation shall not in the aggregate constitute more
than one percent (1%) of the voting stock of such corporation and any ownership
interest in a competitor is disclosed in writing to the Board.
     8. Former Employment and Third Party Agreements. Executive represents and
warrants that Executive’s past and continued employment by the Company has not

3.



--------------------------------------------------------------------------------



 



conflicted and will not conflict with and will not be constrained by any prior
employment or consulting agreement, noncompetition agreement, proprietary
information agreement or other relationship with any third party. Executive
further represents and warrants that Executive does not possess or control
confidential information arising out of prior employment, consulting, or other
third party relationships, which Executive will utilize in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party. Executive further warrants that by entering into this Agreement
with VaxGen, Executive is not violating any of the terms, agreements or
covenants of any agreement with any third party, including but not limited to
any previous employer, and that Executive is not under any contractual
obligation that would restrict Executive’s activities on behalf of the Company.
     9. Noninterference.
          While employed by the Company and for a period of one (1) year
immediately following the termination of Executive’s employment, Executive
agrees that Executive will not, without the express consent of the Board, or in
the course and scope of performing Executive’s duties for the Company, interfere
with the business of the Company by, either directly or indirectly:
          (a) soliciting, recruiting, inducing, encouraging, or otherwise
causing any employee of VaxGen to terminate his or her employment in order to
become an employee, consultant or independent contractor to or for any other
person or entity, or attempting to do so;
          (b) disclosing to any person or entity the names or addresses of, or
any information pertaining to, any current or former employees of VaxGen, to the
extent such names, addresses or other information are confidential or private;
or
          (c) using Proprietary Information (as defined in the Proprietary
Information Agreement) to call on, solicit or take away any clients or customers
of VaxGen or any other persons, entities, or corporations with which VaxGen has
had or contemplated any business transaction or relationship during Executive’s
employment with VaxGen (such Proprietary Information to include, but not be
limited to, investments, licenses, joint ventures, and agreements for
development), or attempting to do so.
     10. Termination Of Employment.
          (a) At-Will Employment Relationship. Executive’s employment
relationship is at-will. This means that Executive’s employment and/or this
Agreement may be terminated with or without Cause (as defined in
Section 10(d)(ii)), and with or without advance notice, at any time by either
Executive or by VaxGen. Nothing in this document shall limit the right to
terminate employment at will or to terminate this Agreement at any time. This
at-will employment relationship can only be changed in a written agreement
approved by the Board and signed by Executive and the Chairman of the Board.
          (b) Severance Benefits Eligibility. In the event that Executive’s
employment is terminated without Cause by the Company, or if Executive resigns
for Good Reason pursuant to Section 10(c) hereof and such termination or
resignation, as the case may be, is not due either to Executive’s death or
disability and further constitutes a “separation from service” under

4.



--------------------------------------------------------------------------------



 



Treasury Regulations Section 1.409A-1(h), Executive shall be eligible to receive
the following as Executive’s sole severance benefits (collectively, the
“Severance Benefits”): (i) a lump sum payment of $193,050, less standard
withholdings and deductions, and payable, subject to the provisions of this
Section 10, within ten (10) business days after the later of (x) the effective
date of such separation from service, or (y) the date on which the Separation
Date Release (as defined below) becomes effective (the “Severance Payment”)
(such later date, the “Payment Date”); (ii) health insurance continuation
coverage (pursuant to the federal COBRA law or applicable state law) at
Executive’s own expense; (iii) all stock option grants or other equity awards
then held by Executive shall be subject to accelerated vesting such that all
unvested shares will become fully vested and exercisable effective as of the
date of the separation from service (the “Accelerated Vesting”); and
(iv) payment of all accrued salary and all accrued and unused vacation, as well
as accrued benefits under any written ERISA-qualified benefit plan (e.g., 401(k)
plan), or written insurance policy, to which Executive has a vested right as of
the termination date. As a condition of and prior to the receipt of all or any
of the Severance Payment or Accelerated Vesting, Executive shall provide the
Company with an effective general release of all known and unknown claims in the
form attached hereto as Exhibit D (the “Separation Date Release”) not later than
60 days after the termination date.
          (c) Good Reason Resignation. Executive may resign for Good Reason due
to the occurrence of any of the following without Executive’s consent:
(i) material breach by the Company of any of the terms and provisions of this
Agreement resulting in material harm to Executive; (ii) a material reduction of
Executive’s authority, duties or responsibilities; (iii) relocation of
Executive’s place of work that would increase Executive’s one-way commuting
distance by more than fifty (50) miles over Executive’s commute immediately
prior thereto; or (iv) a material reduction by VaxGen of Executive’s
then-current base salary (except where such reduction is imposed uniformly on
other senior executives of the Company). Notwithstanding the foregoing, a
resignation of employment by Executive shall not constitute a resignation for
Good Reason based on the conduct described above unless (A) within thirty
(30) days following the occurrence of such conduct, Executive provides VaxGen’s
Chief Executive Officer (or the Board in the case Executive is then serving as
the Chief Executive Officer or there is no one serving as the Chief Executive
Officer) with written notice specifying (x) the particulars of such conduct and
(y) that Executive deems such conduct to be described in (i), (ii), (iii) or
(iv) of this Section 10(c), (B) such conduct has not been cured within thirty
(30) days following receipt by VaxGen’s Chief Executive Officer (or the Board in
the case of Executive is then serving as the Chief Executive Officer or there is
no one serving as the Chief Executive Officer) of such notice and (C) the
resignation occurs within one hundred and twenty (120) days of the occurrence of
such conduct. Executive’s resignation shall be effective on the date specified
in the notice given hereunder, which date shall not be earlier than the earliest
date permitted by the preceding sentence, nor later than the latest date
permitted by the preceding sentence (unless such earlier or later resignation
date is permitted by the Company).
          (d) Termination for Cause.
               (i) No Severance. In the event Executive’s employment is
terminated at any time for Cause, Executive will be entitled to payment of all
accrued salary and accrued and unused vacation, but Executive will not be
entitled to the Severance Benefits, pay in lieu of notice, or any other such
compensation unless required by law.

5.



--------------------------------------------------------------------------------



 



               (ii) Cause Definition. For the purposes of this Agreement,
“Cause” for termination shall mean any of the following: (A) fraud or conviction
(including a no contest or guilty plea) of illegal criminal acts committed by
Executive; (B) Executive’s material breach of any material provision of any
written agreement with the Company, including but not limited to this Agreement
or the Proprietary Information Agreement; (C) Executive’s material failure to
perform Executive’s job duties as determined by the Board in its reasonable
judgment, and after notice of such failure has been given to Executive by the
Board and Executive has had a fifteen (15) business-day period within which to
cure such failure; or (D) a material violation of any material VaxGen employment
policy, including but not limited to the policies set forth in VaxGen’s Employee
Handbook.
          (e) Voluntary or Mutual Termination. In the event Executive terminates
Executive’s employment other than for Good Reason, or in the event that
Executive’s employment terminates at the parties’ mutual agreement, Executive
will be entitled to payment of all accrued salary and accrued and unused
vacation, but Executive will not be entitled to Severance Benefits, pay in lieu
of notice, or any other such compensation unless required by law.
          (f) Termination Due to Death or Disability. In the event of
Executive’s death, Executive’s employment will terminate on the date thereof,
and Executive and Executive’s heirs or estate will be entitled to payment of all
accrued salary and accrued and unused vacation, but Executive will not be
entitled to Severance Benefits, pay in lieu of notice or any other such
compensation unless required by law. In addition, if Executive’s employment
terminates due to his disability, Executive will be entitled to payment of all
accrued salary and accrued and unused vacation, but Executive will not be
entitled to Severance Benefits, pay in lieu of notice or any other such
compensation unless required by law.
          (g) Excise Tax.
               (i) Anything in this Agreement to the contrary notwithstanding,
if any payment or benefit that Executive would receive pursuant to this
Agreement or otherwise from the Company (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount (defined below).
The “Reduced Amount” shall be either (i) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(ii) the full Payment, whichever amount after taking into account all applicable
federal, state and local employment taxes, income taxes, and the Excise Tax,
results in Executive’s receipt, on an after-tax basis, of the greatest amount of
the Payment to Executive. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of option grants; cancellation of
accelerated vesting of other equity awards; and reduction of employee benefits.
In the event that acceleration of vesting of equity awards is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant.
               (ii) The accounting firm engaged by the Company for general audit
purposes as of the day prior to the date on which the event that triggers the
Payment occurs (the

6.



--------------------------------------------------------------------------------



 



“Payment Event”) shall perform the foregoing calculations. If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Payment Event, the Board shall have
the discretion to appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.
               (iii) The accounting firm engaged to make the determinations
hereunder shall provide its calculations, together with detailed supporting
documentation, to the Company and Executive within fifteen (15) calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
reasonably requested by the Company or Executive. If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and Executive with an opinion reasonably acceptable to Executive that no
Excise Tax will be imposed with respect to such Payment. The Company shall be
entitled to rely upon the accounting firm’s determinations, which shall be final
and binding.
          (h) Deferred Compensation. It is intended that all of the payments and
benefits provided under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Code provided under
of Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and that this Agreement will be construed to the greatest extent
possible as consistent with those provisions. If the Company (or, if applicable,
the successor entity thereto) determines that any of the severance payments or
benefits provided to Executive under this Agreement or otherwise (the “Severance
Payments”) constitute “deferred compensation” under Code Section 409A and
Executive is a “specified employee” (as such term is defined in Section
409A(a)(2)(B)(i)) of the Company or any successor entity thereto upon his
separation from service, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A as a
result of the payment of compensation upon his “separation from service”, the
timing of the Severance Payments shall be delayed as follows: on the earlier to
occur of (i) the date that is six months and one day after the date of the
separation from service or (ii) the date of Executive’s death (such earlier
date, the “Delayed Initial Payment Date”), the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the Severance Payments that Executive would otherwise have received
through the Delayed Initial Payment Date if the commencement of the payment of
the Severance Payments had not been delayed pursuant to this paragraph and
(B) commence paying the balance of the Severance Payments in accordance with the
applicable payment schedules set forth above. All payments hereunder are
intended to constitute separate payments for purposes of Treasury Regulations
Section 1.409A-2(b)(2).
          (i) Board Membership. In the event Executive’s employment with VaxGen
is terminated for any reason, whether at the Company’s or Executive’s request,
and Executive then is a member of the Board, Executive agrees, unless otherwise
requested by the Board, to resign Executive’s membership on the Board effective
as of the date of the termination of Executive’s employment.

7.



--------------------------------------------------------------------------------



 



     11. General Provisions.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of California without regard to
conflict of laws principles that would otherwise apply the law of another
jurisdiction. Any ambiguity in this Agreement shall not be construed against
either party as the drafter.
          (b) Complete Agreement. This Agreement, including its exhibits,
constitutes the complete, final and exclusive embodiment of the entire agreement
and understanding of the parties with regard to the subject matter hereof. It is
entered into without reliance on any promise, warranty or representation other
than those expressly contained herein, and it supersedes and replaces any and
all prior or contemporaneous agreements, promises or representations between
VaxGen and Executive, whether oral, written or implied, including but not
limited to all previous employment agreements between the parties, whether
signed or unsigned, and any amendments thereof. The terms of this Agreement and
any changes in Executive’s employment terms (other than those employment terms
expressly reserved to the Company’s or Board’s discretion in this Agreement),
require a written amendment to the Agreement which is approved by the Board and
signed by Executive and a duly authorized officer of the Company pursuant to
authority expressly granted by the Board.
          (c) Waiver. Any waiver of a breach of this Agreement shall be in
writing and shall not be deemed to be a waiver of any successive breach.
          (d) Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the general intent of the parties insofar as possible.
          (e) Voluntary Agreement. Executive and VaxGen represent and warrant
that each has reviewed all aspects of this Agreement, has carefully read and
fully understands all provisions of this Agreement, and is voluntarily entering
into this Agreement. Each party represents and agrees that such party has had
the opportunity to review any and all aspects of this Agreement with the legal
and tax advisors of such party’s choice before executing this Agreement, and
each party has had a full opportunity to negotiate the terms of this Agreement
prior to signing this Agreement.
          (f) Headings. The headings and captions of the various paragraphs of
this Agreement are placed herein for the convenience of the parties and the
reader, do not constitute a substantive term or terms of this Agreement, and
shall not be considered in the interpretation or application of this Agreement.
          (g) Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken

8.



--------------------------------------------------------------------------------



 



together will constitute one and the same Agreement. Signatures transmitted via
facsimile or PDF shall be deemed the equivalent of originals.
          (h) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and shall be enforceable by and against Executive and
the Company, and their respective successors, assigns, heirs, executors and
administrators; except that it is agreed that Executive may not assign any of
Executive’s duties hereunder; and Executive may not assign any of Executive’s
rights hereunder without the written consent of the Company, which shall not be
unreasonably withheld.
          (i) Notices. Any notices provided hereunder must be in writing and
shall be deemed effective upon, as applicable, the date of personal delivery
(including personal delivery by facsimile transmission), the date of delivery by
express delivery service (e.g. Federal Express), or the third day after mailing
by certified or registered mail, return receipt requested, to the attention of
the Chairman of the Board sent to the Company’s corporate headquarters, and to
Executive at Executive’s address as listed on the Company’s payroll, or as
otherwise provided in writing by Executive to the Board.
          (j) Alternative Dispute Resolution. To ensure rapid and economical
resolution of any disputes which may arise concerning the relationship between
Executive and the Company, the parties hereby agree that any and all claims,
disputes or controversies of any nature whatsoever arising out of, or relating
to, this Agreement and its enforcement, application, interpretation,
performance, or execution, Executive’s employment with the Company, or the
termination of such employment, shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in San
Francisco, California conducted before a single arbitrator by JAMS, Inc.
(“JAMS”) or its successor, under the then applicable JAMS arbitration rules. The
parties each acknowledge that by agreeing to this arbitration procedure, they
waive the right to resolve any such dispute, claim or demand through a trial by
jury or judge or by administrative proceeding. Executive will have the right to
be represented by legal counsel at any arbitration proceeding. The arbitrator
shall: (i) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (ii) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The Company
shall bear all JAMS’ arbitration fees and administrative costs. Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any arbitration.
          (k) Right To Work. As required by law, this Agreement is subject to
satisfactory proof of Executive’s right to work in the United States.

9.



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties have executed this Agreement on the
dates specified below.

             
 
  VaxGen, Inc.        
 
           
 
  By: /s/ Lori Rafield
 
   
 
           
 
  Printed Name   Lori Rafield    
 
           
 
  Title: Member of the Board of Directors
 
   
 
           
 
  Date: 1/29/09    

     
Accepted and agreed:
   
 
   
/s/ James P. Panek
 
James P. Panek
   
 
   
28 January 2009
 
Date
   

Exhibit A – Cash Payment Release
Exhibit B – Employee’s Proprietary Information and Inventions Agreement
Exhibit C – Indemnity Agreement
Exhibit D – Form of Separation Date Release

10.



--------------------------------------------------------------------------------



 



Exhibit A
CASH PAYMENT RELEASE
     In consideration of the Cash Payment to be provided to me by VaxGen, Inc.
(the “Company”), and as required by the Amended and Restated Executive
Employment Agreement between the Company and me effective as of February 1, 2009
(the “Agreement”), I hereby give the following Cash Payment Release (the “Cash
Payment Release”).
     I hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to or
contemporaneous with my signing of this Cash Payment Release. This general
release includes, but is not limited to: (1) all claims arising out of or in any
way related to my employment with the Company; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership or equity interests in
the Company; (3) all claims for breach of contract and breach of the implied
covenant of good faith and fair dealing, including, but not limited to, claims
based on or arising from the Agreement; (4) all tort claims, including claims
for fraud, defamation, emotional distress, and discharge in violation of public
policy; and (5) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), the federal Family and Medical Leave Act
(“FMLA”), the California Family Rights Act (“CFRA”), and the California Fair
Employment and Housing Act (as amended).
     Notwithstanding the foregoing, I am not releasing the Company from the
following (the “Excluded Claims”): (1) any obligation it may otherwise have to
indemnify me for my acts within the course and scope of my employment with the
Company, pursuant to the articles and bylaws of the Company, the Indemnity
Agreement, or applicable law; (2) any obligations under the Agreement or
otherwise that arise after I sign the Cash Payment Release; or (3) any rights
which are not waivable as a matter of law. In addition, nothing in this Cash
Payment Release prevents me from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, the California Department of Fair Employment and Housing,
or another government agency, except that I hereby waive my right to any
monetary benefits in connection with any such claim, charge or proceeding. I
hereby represent and warrant that, other than the Excluded Claims, I am not
aware of any claims I have or might have against any of the Released Parties
that are not included in this Cash Payment Release.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled. I further acknowledge that I have been
advised by this writing that: (1) my waiver and release do not

 



--------------------------------------------------------------------------------



 



apply to any rights or claims that may arise after the date I sign this Cash
Payment Release; (2) I should consult with an attorney prior to signing this
Cash Payment Release (although I may choose voluntarily not to do so); (3) I
have twenty-one (21) days to consider this Cash Payment Release (although I may
choose voluntarily to sign it earlier); (4) I have seven (7) days following the
date I sign this Cash Payment Release to revoke it by providing written notice
of revocation to the Chairman of the Company’s Board of Directors; and (5) this
Cash Payment Release will not be effective until the date upon which the
revocation period has expired, which will be the eighth calendar day after the
date I sign it (the “Effective Date”).
     I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. I acknowledge that I have read and understand Section 1542 of
the California Civil Code which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.
     I hereby represent that, except for the current pay period and accrued but
unused paid time off, I have no unpaid wages due or owed me by the Company, and
that I have no dispute regarding wages due or owed to me by the Company.

             
 
  By:   /s/ James P. Panek
 
James P. Panek    
 
                Date: 29 January 2009    

 



--------------------------------------------------------------------------------



 



Exhibit B
EMPLOYEE’S PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
EMPLOYEE’S PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
I acknowledge that during the past period of my employment with VaxGen, Inc., a
Delaware corporation, together with its subsidiaries, affiliates, successors or
assigns (hereinafter collectively called the “Company”), and during my current
and future employment with the Company, I had, and will continue to have, access
to and obtained, and will continue to obtain and develop, proprietary
information and trade secrets of the Company. In consideration of my past,
current and future employment with the Company and the compensation I have
received, and will receive, in connection therewith, and as previously agreed by
me, I hereby enter into this Employee’s Proprietary Information and Inventions
Agreement (“Agreement”), which I agree is effective retroactive to my first day
of employment with the Company. I hereby agree that this Agreement applies
during my entire period of employment with the Company, and as set forth below:

1.   Proprietary Information. The Company possesses and will continue to possess
confidential and proprietary information (“Proprietary Information”) that has
been created, discovered, developed, or otherwise become known to the Company
(including, without limitation, information created, discovered, developed, or
made known by me during the period of or arising out of my employment by the
Company) and/or in which property rights have been assigned or otherwise
conveyed to the Company, which information has commercial value in the business
in which the Company is engaged. By way of illustration, but not limitation,
such Proprietary Information includes (i) trade secrets, processes, formulas,
data, know-how, inventions, improvements, discoveries, developments and designs,
pre-clinical and clinical data, results, reports, experiments, assays and
related media and components, formulations and procedures for producing assays
and related components, and all derivatives and improvements of the foregoing
(collectively, “Inventions”); (ii) biological products and biological material
and information, both tangible and intangible, including, but not limited to,
vaccines, antibodies, proteins, tissue samples, cell lines, nucleic acids;
(iii) marketing plans, research plans, strategies, forecasts, financial data,
budgets, licenses, computer databases, standard operating procedures, personnel
information, and (iv) other confidential information, proprietary data or
material applicable to the business of the Company or its suppliers, customers
(including customer lists), affiliates or collaborators (including but not
limited to Celltrion, Inc., a Korean company, and that certain joint venture
established among Company, Celltrion, Inc., and others).

2.   Genentech’s Proprietary Information. By virtue of a License Agreement
between the Company and Genentech, Inc. (“Genentech”), a Services Agreement
between the Company and Genentech, and other agreement(s) that may be entered
into between the Company and Genentech (collectively, the “Genentech
Agreements”), the Company and its employees have been and will continue to be
afforded substantial access to proprietary technology and information of
Genentech (collectively, “Genentech Proprietary Information”). By way of
illustration, but not limitation, Genentech Proprietary Information includes
(i) trade secrets, processes, formulas, data, ideas, know-how, inventions,
improvements, discoveries, developments and designs, pre-clinical and clinical
data, results, reports, experiments, assays and related media and components,

 



--------------------------------------------------------------------------------



 



    formulations and procedures for producing assays and related components, and
all derivatives of the foregoing; (ii) biological products and biological
material and information, both tangible and intangible, including, but not
limited to, vaccines, antibodies, proteins, tissue samples, cell lines, nucleic
acids; (iii) marketing plans, research plans, strategies, forecasts, financial
data, budgets, licenses, computer databases, standard operating procedures, and
(iv) other business or proprietary information or material applicable to the
business of Genentech or its affiliates, suppliers, customers (including
customer lists), or collaborators.       I acknowledge and agree that at all
times during my employment with the Company and thereafter, as between me and
Genentech: (i) all Genentech Proprietary Information shall be the sole property
of Genentech and its assigns, and Genentech and its assigns shall be the sole
owner of all patents and other rights in connection therewith; (ii) I do not
have and shall not acquire any rights in any Genentech Proprietary Information;
and (iii) I shall hold in strictest confidence and will not disclose or use
Genentech Proprietary Information unless authorized to do so by an officer of
the Company in writing. I understand and acknowledge that Genentech is affording
the Company and its employees substantial access to Genentech Proprietary
Information in connection with the Genentech Agreements in reliance on the
provisions set forth herein, and that breach of such provisions could result in
immediate material, irreparable harm to Genentech. As such, I acknowledge and
agree that Genentech is a third party beneficiary of this Agreement with the
right to directly enforce its rights hereunder, including without limitation,
the rights granted to Company under Paragraph 6.   3.   Obligations to Prior
Employers or Other Parties. I represent that my performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment for the Company and I have not
entered into, nor will I enter into, any agreement (written or oral) in conflict
herewith. I will not bring with me to the Company or use in the performance of
my responsibilities to the Company materials, information or documents of any
third party (including but not limited to former employers) unless I have
obtained written authorization from such party for their possession and use and
have provided Company with written copies of such authorizations concurrent to
entering into this Agreement.   4.   No Unauthorized Use or Disclosure. I agree
and acknowledge that at all times during my employment with the Company, and
thereafter: (i) all Proprietary Information shall be the sole property of the
Company and its assigns, and the Company and its assigns shall be the sole owner
of all patents and other rights in connection therewith, subject to the terms of
the Genentech Agreements; (ii) I do not have and shall not acquire any rights in
any Proprietary Information; and (ii) I shall hold in strictest confidence and
will not disclose or use any Proprietary Information unless and solely to the
extent authorized to do so in writing by an officer of the Company. I recognize
that the Company has received and in the future will receive from third parties
their confidential or proprietary information subject to a duty on the Company’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. I agree to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out my work for
the Company consistent with Company’s agreement with such third party.

 



--------------------------------------------------------------------------------



 



5.   Works for Hire. Original works of authorship made by me (alone or with
others) within the scope of my employment and which are protected by copyright
are “works made for hire,” pursuant to United States Copyright Act Section 101.
I acknowledge and agree that this Paragraph applies only to works made within
the scope of my employment with the Company, not to works made within the scope
of any independent contractor relationship with the Company.   6.   Assignment.
Subject to Paragraph 7 below, I agree that, as between me and the Company, all
Inventions and all trade secrets, patent, copyright and intellectual property
rights worldwide (“Proprietary Rights”) shall be the sole property of the
Company and its assigns, and the Company and its assigns shall be the sole owner
of all patents and other rights in connection herewith. I hereby assign to the
Company all right, title, and interest I may have or acquire in and to all
Inventions and Proprietary Rights which are made or conceived or reduced to
practice by me (either alone or with others) during my employment with the
Company. I further agree as to all Inventions and Proprietary Rights that I will
assist the Company and Genentech in every proper way (but at the Company’s
expense) to obtain and from time to time enforce Proprietary Rights with respect
to said Inventions in any and all countries. To that end I will execute all
necessary documents (including assignment of such Proprietary Rights to the
Company) and perform such acts as the Company or Genentech may desire in
association with such Proprietary Rights. My obligations to assist the Company
and Genentech with respect to such Proprietary Rights shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate after such termination for time actually spent by me at the
Company’s or Genentech’s request on such assistance. I also agree to assign to
the United States government all my right, title, and interest in and to any and
all Inventions whenever such full title is required to be in the United States
by a contract between the Company and the United States or any of its agencies.
      If the Company, for any reason, is unable to secure my signature on any
document needed in connection with the preceding paragraph, I hereby irrevocably
designate and appoint the Company and its officers as my agent and attorney in
fact to act on my behalf to execute such documents and to take all other
lawfully permitted acts to accomplish the purposes of the preceding paragraph.  
7.   Labor Code Section 2870. I understand that the Company’s right with regard
to certain things invented or co-invented by me are subject to Sections 2870 of
the California Labor Code, under which I have no obligation to assign rights in
an invention for which no equipment, supplies, facilities or trade secret
information of the Company was used and which was developed entirely on my own
time, and (a) which does not relate (1) to the business of the Company or (2) to
the Company’s actual or demonstrably anticipated research of development, or
(b) which does not result from any work performed by me for the Company.   8.  
Keeping Company Informed. While I am employed by the Company, and for a period
of six months after the termination of my employment with the Company, I will
promptly disclose to the Company, or any persons designated by it, all
Inventions made or conceived or reduced to practice or learned by me, either
alone or jointly with others. In connection with such disclosures, I will advise
the Company in writing of any Inventions that I believe are governed by
Section 2870 of the California Labor Code, and will

 



--------------------------------------------------------------------------------



 



    provide all evidence necessary to support this belief. Furthermore, I will
promptly disclose to the Company all patent applications filed by me or on my
behalf for the twelve-month period following the termination of my employment
with the Company.   9.   Record Keeping. During the term of my employment with
Company I will maintain and provide to the Company adequate and current original
written records of all Inventions and original works of authorship developed or
made by me (solely or jointly with others) during the term of this Agreement,
which such records will be and remain the sole property of Company and its
assigns, and will be in the form of notes, sketches, drawings and other formats
that may be specified by Company. Such record keeping will be complete, current,
accurate, organized and legible, and will be performed in a manner acceptable
for the collection of data for submission to, or review by, the FDA.   10.  
Prior Inventions. As a matter of record I attach hereto as Exhibit A a complete
list of all inventions or improvements relevant to the subject matter of my
employment by the Company which have been made, conceived or reduced to practice
by me alone or jointly with others prior to my employment by the Company which I
desire to remove from the operation of this Agreement; and I covenant that such
list is complete. If no such list is attached to this Agreement, I represent
that I have no such inventions or improvements at the time of signing this
Agreement. Company will not, by virtue of such listing, obtain any right, title
or interest to the inventions listed on Exhibit A. In the event that I
incorporate any such inventions into any work developed by or on behalf of
Company, Company is hereby granted a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide, transferable and sublicensable license to make, have made,
modify, use and sell such inventions as part of or in connection with such work.
Nothing in Paragraph will limit Company’s right to develop information,
inventions and products within the areas and type of such inventions listed on
Exhibit A.   11.   No Conflicting Obligations; No Solicitation. I agree that
during the period of my employment by the Company, I will not, without the
Company’s express written consent, engage in any employment or activity other
than for the Company in any business in which the Company is now or may
hereafter become engaged. I agree that, during the period of my employment and
for a period of one year following termination of my employment with Company for
any reason, I will not directly or indirectly (a) solicit or in any manner
encourage employees or consultants of Company to end their relationships with
Company; or (b) other than on behalf of Company, solicit the business of any
customer, business affiliate or collaborator of Company with whom I became
acquainted during the course of my employment.   12.   Return of Company
Property. Upon demand by the Company or in any event upon any termination of my
employment by me or by the Company, I will deliver to the Company all documents
and data of any nature (and all copies thereof) pertaining to my work with the
Company, including without limitation Proprietary Information, Genentech
Proprietary Information, and Inventions, and I will not take with me any such
materials. In addition, I agree that all Company physical property, including
but not limited to, computers, disks or other storage media, desks, work areas,
and filing cabinets is and will remain the property of the Company and is
subject to inspection by the Company, with or without notice, at any time.

 



--------------------------------------------------------------------------------



 



13.   Successors and Assigns. This Agreement shall be binding upon my heirs,
executors, assigns, administrators and me and shall inure to the benefit of the
Company, its successors and assigns.   14.   Survival. The provisions of this
Agreement shall survive the termination of my employment and the assignment of
this Agreement by the Company to any other successor or assignee.   15.  
Employment. I acknowledge that nothing in this Agreement confers any employment
right that alters my status as an “at-will” employee and that I, or the Company,
may terminate my employment at any time, for any reason, with or without cause
and with or without notice. In the event that I leave the employment of Company,
I agree that Company may contact my new employer to notify it of my obligations
under this Agreement.   16.   Entire Agreement; No Waiver. This Agreement,
together with my employment agreement with the Company, contains the final and
exclusive agreement between Company and me with respect to the subject matter
contained herein and supersedes all prior and contemporaneous discussions or
agreements (whether oral, written, or in any other format). This Agreement may
not be modified except in a writing signed by both parties. The failure by
either party at any time to require performance or compliance by the other of
any of its obligations or agreements shall in no way affect the right to require
such performance or compliance at any time thereafter. The waiver of a breach of
any provision of this Agreement shall not be taken or held to be a waiver of any
preceding or succeeding breach of such provision or as a waiver of the provision
itself. No waiver of any kind shall be effective or binding, unless it is in
writing and is signed by the party to be charged.   17.   Remedies. Any breach
of Employee’s confidentiality obligations to Company, or any unauthorized use or
disclosure by a party of the other party’s proprietary information or inventions
(and, in the case of Company, any proprietary information or inventions of its
affiliates, customers, or collaborators) outside the scope of this Agreement
will result in immediate and irreparable harm to the other party, for which
there will be no adequate remedy at law, and therefore in such event, the other
party will be entitled to injunctive relief and specific performance in addition
to all other legal relief available to it. In the event of a dispute or claim in
connection with this Agreement, the prevailing party will be entitled to its
reasonable attorneys fees and costs.   18.   Severability. If, for any reason, a
court of competent jurisdiction finds any provision of this Agreement invalid or
unenforceable, then that provision will be enforced to the maximum extent
permissible and the other provisions of this Agreement will remain in full force
and effect.   19.   Governing Law. This Agreement will be governed and
interpreted under the laws of the state of California, without regard to its
conflict of law rules or principles.

             
 
  BY: /s/ James P. Panek
 
       James P. Panek    
 
           
 
  DATED:   28 January 2009    

 



--------------------------------------------------------------------------------



 



Exhibit A
Prior Inventions
The following is a complete list of all inventions or improvements relevant to
my employment with VaxGen, Inc. (the “Company”) that have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:
     None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
I understand that by leaving this Exhibit blank or not filling it out that I am
attesting that there are no such prior inventions.

 



--------------------------------------------------------------------------------



 



Exhibit C
INDEMNITY AGREEMENT
     This Indemnity Agreement (this “Agreement”) dated as of January 31, 2007,
is made by and between VaxGen, Inc., a Delaware corporation (the “Company”), and
James P. Panek (“Indemnitee”).
Recitals
     A. The Company desires to attract and retain the services of highly
qualified individuals as directors, officers, employees and agents.
     B. The Company’s bylaws (the “Bylaws”) require that the Company indemnify
its directors, and empowers the Company to indemnify its officers, employees and
agents, as authorized by the Delaware General Corporation Law, as amended (the
“Code”), under which the Company is organized and such Bylaws expressly provide
that the indemnification provided therein is not exclusive and contemplates that
the Company may enter into separate agreements with its directors, officers and
other persons to set forth specific indemnification provisions.
     C. Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and available insurance as
adequate under the present circumstances, and the Company has determined that
Indemnitee and other directors, officers, employees and agents of the Company
may not be willing to serve or continue to serve in such capacities without
additional protection.
     D. The Company desires and has requested Indemnitee to serve or continue to
serve as a director, officer, employee or agent of the Company, as the case may
be, and has proferred this Agreement to Indemnitee as an additional inducement
to serve in such capacity.
     E. Indemnitee is willing to serve, or to continue to serve, as a director,
officer, employee or agent of the Company, as the case may be, if Indemnitee is
furnished the indemnity provided for herein by the Company.
Agreement
     Now Therefore, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto, intending to be legally bound, hereby agree as
follows:
     1. Definitions.
          (a) Agent. For purposes of this Agreement, the term “agent” of the
Company means any person who: (i) is or was a director, officer, employee or
other fiduciary of the Company or a subsidiary of the Company; or (ii) is or was
serving at the request or for the convenience of, or representing the interests
of, the Company or a subsidiary of the Company, as a director, officer, employee
or other fiduciary of a foreign or domestic corporation, partnership, joint
venture, trust or other enterprise.

 



--------------------------------------------------------------------------------



 



          (b) Expenses. For purposes of this Agreement, the term “expenses”
shall be broadly construed and shall include, without limitation, all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’, witness, or other professional fees and related disbursements,
and other out-of-pocket costs of whatever nature), actually and reasonably
incurred by Indemnitee in connection with the investigation, defense or appeal
of a proceeding or establishing or enforcing a right to indemnification under
this Agreement, the Code or otherwise, and amounts paid in settlement by or on
behalf of Indemnitee, but shall not include any judgments, fines or penalties
actually levied against Indemnitee for such individual’s violations of law. The
term “expenses” shall also include reasonable compensation for time spent by
Indemnitee for which he is not compensated by the Company or any subsidiary or
third party (i) for any period during which Indemnitee is not an agent, in the
employment of, or providing services for compensation to, the Company or any
subsidiary; and (ii) if the rate of compensation and estimated time involved is
approved by the directors of the Company who are not parties to any action with
respect to which expenses are incurred, for Indemnitee while an agent of,
employed by, or providing services for compensation to, the Company or any
subsidiary.
          (c) Proceedings. For purposes of this Agreement, the term “proceeding”
shall be broadly construed and shall include, without limitation, any
threatened, pending, or completed action, suit, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether brought in the right
of the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, and whether formal or informal in any case, in which
Indemnitee was, is or will be involved as a party or otherwise by reason of:
(i) the fact that Indemnitee is or was a director or officer of the Company;
(ii) the fact that any action taken by Indemnitee or of any action on
Indemnitee’s part while acting as director, officer, employee or agent of the
Company; or (iii) the fact that Indemnitee is or was serving at the request of
the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise,
and in any such case described above, whether or not serving in any such
capacity at the time any liability or expense is incurred for which
indemnification, reimbursement, or advancement of expenses may be provided under
this Agreement.
          (d) Subsidiary. For purposes of this Agreement, the term “subsidiary”
means any corporation or limited liability company of which more than 50% of the
outstanding voting securities or equity interests are owned, directly or
indirectly, by the Company and one or more of its subsidiaries, and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, officer, employee, agent or
fiduciary.
          (e) Independent Counsel. For purposes of this Agreement, the term
“independent counsel” means a law firm, or a partner (or, if applicable, member)
of such a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five (5) years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “independent
counsel” shall not include any person who, under the applicable standards of
professional conduct then

 



--------------------------------------------------------------------------------



 



prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
     2. Agreement to Serve. Indemnitee will serve, or continue to serve, as a
director, officer, employee or agent of the Company or any subsidiary, as the
case may be, faithfully and to the best of his or her ability, at the will of
such corporation (or under separate agreement, if such agreement exists), in the
capacity Indemnitee currently serves as an agent of such corporation, so long as
Indemnitee is duly appointed or elected and qualified in accordance with the
applicable provisions of the bylaws or other applicable charter documents of
such corporation, or until such time as Indemnitee tenders his or her
resignation in writing; provided, however, that nothing contained in this
Agreement is intended as an employment agreement between Indemnitee and the
Company or any of its subsidiaries or to create any right to continued
employment of Indemnitee with the Company or any of its subsidiaries in any
capacity.
     The Company acknowledges that it has entered into this Agreement and
assumes the obligations imposed on it hereby, in addition to and separate from
its obligations to Indemnitee under the Bylaws, to induce Indemnitee to serve,
or continue to serve, as a director, officer, employee or agent of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Company.
     3. Indemnification.
          (a) Indemnification in Third Party Proceedings. Subject to Section 10
below, the Company shall indemnify Indemnitee to the fullest extent permitted by
the Code, as the same may be amended from time to time (but, only to the extent
that such amendment permits Indemnitee to broader indemnification rights than
the Code permitted prior to adoption of such amendment), if Indemnitee is a
party to or threatened to be made a party to or otherwise involved in any
proceeding, for any and all expenses, actually and reasonably incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of such proceeding.
          (b) Indemnification in Derivative Actions and Direct Actions by the
Company. Subject to Section 10 below, the Company shall indemnify Indemnitee to
the fullest extent permitted by the Code, as the same may be amended from time
to time (but, only to the extent that such amendment permits Indemnitee to
broader indemnification rights than the Code permitted prior to adoption of such
amendment), if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any proceeding by or in the right of the Company to
procure a judgment in its favor, against any and all expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of such proceedings.
     4. Indemnification of Expenses of Successful Party. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any proceeding or in defense
of any claim, issue or matter therein, including the dismissal of any action
without prejudice, the Company shall indemnify

 



--------------------------------------------------------------------------------



 



Indemnitee against all expenses actually and reasonably incurred in connection
with the investigation, defense or appeal of such proceeding.
     5. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
expenses actually and reasonably incurred by Indemnitee in the investigation,
defense, settlement or appeal of a proceeding, but is precluded by applicable
law or the specific terms of this Agreement to indemnification for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
     6. Advancement of Expenses. To the extent not prohibited by law, the
Company shall advance the expenses incurred by Indemnitee in connection with any
proceeding, and such advancement shall be made within twenty (20) days after the
receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) and upon request of the Company, an undertaking to
repay the advancement of expenses if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company.
Advances shall be unsecured, interest free and without regard to Indemnitee’s
ability to repay the expenses. Advances shall include any and all expenses
actually and reasonably incurred by Indemnitee pursuing an action to enforce
Indemnitee’s right to indemnification under this Agreement, or otherwise and
this right of advancement, including expenses incurred preparing and forwarding
statements to the Company to support the advances claimed. Indemnitee
acknowledges that the execution and delivery of this Agreement shall constitute
an undertaking providing that Indemnitee shall, to the fullest extent required
by law, repay the advance if and to the extent that it is ultimately determined
by a court of competent jurisdiction in a final judgment, not subject to appeal,
that Indemnitee is not entitled to be indemnified by the Company. The right to
advances under this Section shall continue until final disposition of any
proceeding, including any appeal therein. This Section 6 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to
Section 10(b).
     7. Notice and Other Indemnification Procedures.
          (a) Notification of Proceeding. Indemnitee will notify the Company in
writing promptly upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any proceeding
or matter which may be subject to indemnification or advancement of expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.
          (b) Request for Indemnification and Indemnification Payments.
Indemnitee shall notify the Company promptly in writing upon receiving notice of
nay demand, judgment or other requirement for payment that Indemnitee reasonably
believes to the subject to indemnification under the terms of this Agreement,
and shall request payment thereof by the Company. Indemnification payments
requested by Indemnitee under Section 3 hereof shall be

 



--------------------------------------------------------------------------------



 



made by the Company no later than sixty (60) days after receipt of the written
request of Indemnitee. Claims for advancement of expenses shall be made under
the provisions of Section 6 herein.
          (c) Application for Enforcement. In the event the Company fails to
make timely payments as set forth in Sections 6 or 7(b) above, Indemnitee shall
have the right to apply to any court of competent jurisdiction for the purpose
of enforcing Indemnitee’s right to indemnification or advancement of expenses
pursuant to this Agreement. In such an enforcement hearing or proceeding, the
burden of proof shall be on the Company to prove by that indemnification or
advancement of expenses to Indemnitee is not required under this Agreement or
permitted by applicable law. Any determination by the Company (including its
Board of Directors, stockholders or independent counsel) that Indemnitee is not
entitled to indemnification hereunder, shall not be a defense by the Company to
the action nor create any presumption that Indemnitee is not entitled to
indemnification or advancement of expenses hereunder.
          (d) Indemnification of Certain Expenses. The Company shall indemnify
Indemnitee against all expenses incurred in connection with any hearing or
proceeding under this Section 7 unless the Company prevails in such hearing or
proceeding on the merits in all material respects.
     8. Assumption of Defense. In the event the Company shall be requested by
Indemnitee to pay the expenses of any proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, or to participate to
the extent permissible in such proceeding, with counsel reasonably acceptable to
Indemnitee. Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that Indemnitee shall have the right to
employ separate counsel in such proceeding at Indemnitee’s sole cost and
expense. Notwithstanding the foregoing, if Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such proceeding within a
reasonable time, then in any such event the fees and expenses of Indemnitee’s
counsel to defend such proceeding shall be subject to the indemnification and
advancement of expenses provisions of this Agreement.
     9. Insurance. To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any subsidiary (“D&O Insurance”), Indemnitee shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to

 



--------------------------------------------------------------------------------



 



cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.
     10. Exceptions.
          (a) Certain Matters. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee on account of any proceeding with respect
to (i) remuneration paid to Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law (and, in
this respect, both the Company and Indemnitee have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication, as indicated in Section 10(d) below);
(ii) a final judgment rendered against Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase or sale by
Indemnitee of securities of the Company against Indemnitee pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or other provisions of any federal, state or local statute or rules and
regulations thereunder; (iii) a final judgment or other final adjudication that
Indemnitee’s conduct was in bad faith, knowingly fraudulent or deliberately
dishonest or constituted willful misconduct (but only to the extent of such
specific determination); or (iv) on account of conduct that is established by a
final judgment as constituting a breach of Indemnitee’s duty of loyalty to the
Company or resulting in any personal profit or advantage to which Indemnitee is
not legally entitled. For purposes of the foregoing sentence, a final judgment
or other adjudication may be reached in either the underlying proceeding or
action in connection with which indemnification is sought or a separate
proceeding or action to establish rights and liabilities under this Agreement.
          (b) Claims Initiated by Indemnitee. Any provision herein to the
contrary notwithstanding, the Company shall not be obligated to indemnify or
advance expenses to Indemnitee with respect to proceedings or claims initiated
or brought by Indemnitee against the Company or its directors, officers,
employees or other agents and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement, provision in the Bylaws or
Certificate of Incorporation or applicable law, or (ii) with respect to any
other proceeding initiated by Indemnitee that is either approved by the Board of
Directors or Indemnitee’s participation is required by applicable law. However,
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board of Directors determines it to be appropriate.
          (c) Unauthorized Settlements. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written consent.
Neither the Company nor Indemnitee shall unreasonably withhold consent to any
proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a

 



--------------------------------------------------------------------------------



 



party in such proceeding and determines in good faith that such settlement is
not in the best interests of the Company and its stockholders.
          (d) Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the SEC under the Act. Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of Indemnitee’s rights under
this Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue. Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and to be bound by
any such undertaking.
     11. Nonexclusivity and Survival of Rights. The provisions for
indemnification and advancement of expenses set forth in this Agreement shall
not be deemed exclusive of any other rights which Indemnitee may at any time be
entitled under any provision of applicable law, the Company’s Certificate of
Incorporation, Bylaws or other agreements, both as to action in Indemnitee’s
official capacity and Indemnitee’s action as an agent of the Company, in any
court in which a proceeding is brought, and Indemnitee’s rights hereunder shall
continue after Indemnitee has ceased acting as an agent of the Company and shall
inure to the benefit of the heirs, executors, administrators and assigns of
Indemnitee. The obligations and duties of the Company to Indemnitee under this
Agreement shall be binding on the Company and its successors and assigns until
terminated in accordance with its terms. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
     No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in his or her
corporate status prior to such amendment, alteration or repeal. To the extent
that a change in the Code, whether by statute or judicial decision, permits
greater indemnification or advancement of expenses than would be afforded
currently under the Company’s Certificate of Incorporation, Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, by Indemnitee shall not prevent the concurrent
assertion or employment of any other right or remedy by Indemnitee.
     12. Term. This Agreement shall continue until and terminate upon the later
of: (a) five (5) years after the date that Indemnitee shall have ceased to serve
as a director or and/or

 



--------------------------------------------------------------------------------



 



officer, employee or agent of the Company; or (b) one (1) year after the final
termination of any proceeding, including any appeal then pending, in respect to
which Indemnitee was granted rights of indemnification or advancement of
expenses hereunder.
     No legal action shall be brought and no cause of action shall be asserted
by or in the right of the Company against an Indemnitee or an Indemnitee’s
estate, spouse, heirs, executors or personal or legal representatives after the
expiration of five (5) years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
five-year period; provided, however, that if any shorter period of limitations
is otherwise applicable to such cause of action, such shorter period shall
govern.
     13. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who, at the request and expense of the Company, shall
execute all papers required and shall do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.
     14. Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.
     15. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
Section 14 hereof.
     16. Amendment and Waiver. No supplement, modification, amendment, or
cancellation of this Agreement shall be binding unless executed in writing by
the parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
     17. Notice. Except as otherwise provided herein, any notice or demand
which, by the provisions hereof, is required or which may be given to or served
upon the parties hereto shall be in writing and, if by telegram, telecopy or
telex, shall be deemed to have been validly served, given or delivered when
sent, if by overnight delivery, courier or personal delivery, shall be deemed to
have been validly served, given or delivered upon actual delivery and, if
mailed, shall be deemed to have been validly served, given or delivered three
(3) business days after deposit in the United States mail, as registered or
certified mail, with proper postage prepaid and addressed to the party or
parties to be notified at the addresses set forth on the signature page of this

 



--------------------------------------------------------------------------------



 



Agreement (or such other address(es) as a party may designate for itself by like
notice). If to the Company, notices and demands shall be delivered to the
attention of the Secretary of the Company.
     18. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of California, as applied to
contracts between California residents entered into and to be performed entirely
within California.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.
     20. Headings. The headings of the sections of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.
     21. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
Certificate of Incorporation, Bylaws, the Code and any other applicable law, and
shall not be deemed a substitute therefor, and does not diminish or abrogate any
rights of Indemnitee thereunder.

 



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties hereto have entered into this
Agreement effective as of the date first above written.

            VaxGen, Inc.
      By:   /s/ Matthew J. Pfeffer         Name:   Matthew J. Pfeffer       
Title:   SVP, CFO & Secretary        INDEMNITEE
      /s/ James P. Panek       Signature of Indemnitee            James P. Panek
      Print or Type Name of Indemnitee           

 



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF SEPARATION DATE RELEASE
     In consideration for the Severance Benefits and other consideration
provided to me by VaxGen, Inc. (the “Company”), and as required by the Amended
and Restated Executive Employment Agreement between the Company and me effective
as of February 1, 2009 (the “Agreement”), I hereby give the following Separation
Date Release (the “Separation Date Release”).
     I hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to or
contemporaneous with my signing of this Separation Date Release. This general
release includes, but is not limited to: (1) all claims arising out of or in any
way related to my employment with the Company or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership or equity interests in the Company; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing, including, but not limited to, claims based on or arising from
the Agreement; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (as
amended) (“ADEA”), the federal Family and Medical Leave Act (“FMLA”), the
California Family Rights Act (“CFRA”), and the California Fair Employment and
Housing Act (as amended).
     Notwithstanding the foregoing, I am not releasing the Company from the
following (the “Excluded Claims”): (1) any obligation it may otherwise have to
indemnify me for my acts within the course and scope of my employment with the
Company, pursuant to the articles and bylaws of the Company, the Indemnity
Agreement, or applicable law; or (2) any rights which are not waivable as a
matter of law. In addition, nothing in this Separation Date Release prevents me
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or another government agency, except
that I hereby waive my right to any monetary benefits in connection with any
such claim, charge or proceeding. I hereby represent and warrant that, other
than the Excluded Claims, I am not aware of any claims I have or might have
against any of the Released Parties that are not included in this Separation
Date Release.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled. I further

 



--------------------------------------------------------------------------------



 



acknowledge that I have been advised by this writing that: (1) my waiver and
release do not apply to any rights or claims that may arise after the date I
sign this Separation Date Release; (2) I should consult with an attorney prior
to signing this Separation Date Release (although I may choose voluntarily not
to do so); (3) I have twenty-one (21) days to consider this Separation Date
Release (although I may choose voluntarily to sign it earlier); (4) I have seven
(7) days following the date I sign this Separation Date Release to revoke it by
providing written notice of revocation to the Chairman of the Company’s Board of
Directors; and (5) this Separation Date Release will not be effective until the
date upon which the revocation period has expired, which will be the eighth
calendar day after the date I sign it (the “Effective Date”).
     I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. I acknowledge that I have read and understand Section 1542 of
the California Civil Code which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.
     I hereby represent that I have been paid all compensation owed and for all
hours worked, I have received all the leave and leave benefits and protections
for which I am eligible, pursuant to FMLA, CFRA, or otherwise, and I have not
suffered any on-the-job injury for which I have not already filed a workers’
compensation claim.

             
 
  By:        
 
     
 
James P. Panek    
 
           
 
  Date:        
 
     
 
   

 